Case 2:17-cv-01964-JCM-BNW Document 192
                                    191 Filed 12/08/20
                                              12/04/20 Page 1 of 7
Case 2:17-cv-01964-JCM-BNW Document 192
                                    191 Filed 12/08/20
                                              12/04/20 Page 2 of 7
Case 2:17-cv-01964-JCM-BNW Document 192
                                    191 Filed 12/08/20
                                              12/04/20 Page 3 of 7
Case 2:17-cv-01964-JCM-BNW Document 192
                                    191 Filed 12/08/20
                                              12/04/20 Page 4 of 7




                                 IT IS SO ORDERED
                                 DATED: 10:09 am, December 08, 2020



                                 BRENDA WEKSLER
                                 UNITED STATES MAGISTRATE JUDGE
Case 2:17-cv-01964-JCM-BNW Document 192
                                    191 Filed 12/08/20
                                              12/04/20 Page 5 of 7
Case 2:17-cv-01964-JCM-BNW Document 192
                                    191 Filed 12/08/20
                                              12/04/20 Page 6 of 7
Case 2:17-cv-01964-JCM-BNW Document 192
                                    191 Filed 12/08/20
                                              12/04/20 Page 7 of 7
